DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2010/0154057 A1, hereinafter “Ko”).
 	Regarding claims 1 and 11, Ko teaches a method, comprising: obtaining signaling plane data exchanged between a terminal device and a core network element; and determining, based on attribute information of the signaling plane data, whether the terminal device has initiated a denial of service (DoS) attack (figs. 1, 2, ¶ [0040], ¶ [0045], ¶ [0054], ¶ [0056], If the SIP traffic anomaly detection engine 200 collects the netflow data from various sensors through an SIP flow collection section 210, an SIP traffic analyzer engine section 230 analyzes the netflow data and detects traffic anomalies based on a history pattern, ¶ [0057], It is possible to draw a user's or system's behavior based on the netflow data. For example, the user's abnormal behavior can be detected using the number of INVITE messages (sip-invite-count) received for a month for the user). 
	Regarding claims 2 and 12, Ko teaches the method according to claim 1, wherein the attribute information comprises an amount of the signaling plane data or a length of the signaling plane data (¶ [0057], It is possible to draw a user's or system's behavior based on the netflow data. For example, the user's abnormal behavior can be detected using the number of INVITE messages (sip-invite-count) received for a month for the user, ¶ [0045]).
 	Regarding claims 3 and 13, Ko teaches the method according to claim 2, wherein the attribute information comprises the amount of the signaling plane data, and determining, based on the attribute information of the signaling plane data, whether the terminal device has initiated a DoS attack comprises: in response to the amount of the signaling plane data being greater than or equal to a threshold, determining that the terminal device has initiated a DoS attack (figs. 1, 2, ¶ [0055], ¶ [0057], It is possible to draw a user's or system's behavior based on the netflow data. For example, the user's abnormal behavior can be detected using the number of INVITE messages (sip-invite-count) received for a month for the user. The system's abnormal behavior can be detected using the number of INVITE messages received for a month for all users. ¶ [0019], an SIP signature-based detection section and an RTP signature-based detection section for detecting INVITE messages and SIP REGISTER messages as DoS attacks if the amount of the INVITE messages and the SIP REGISTER messages transmitted from various source Uniform Resource Identifiers (URIs) to a specific destination URI per unit time exceeds a certain amount, and detecting RTP DoS attacks and SIP DoS attacks).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Jing et al. (US 2020/0412755 A1, hereinafter “Jing”).
	Regarding claims 4 and 14, Ko teaches the method according to claim 2.
Ko does not explicitly teach wherein the attribute information comprises the length of the signaling plane data, and determining, based on the attribute information of the signaling plane data, whether the terminal device has initiated a DoS attack comprises: in response to the length of the signaling plane data being greater than or equal to a preset length, determining that the terminal device has initiated a DoS attack.
However, it is well known in the art to determine that the terminal device has initiated a DoS attack in response to the length of the data being greater than or equal to a preset length, as evidenced by ¶ [0031] of Jing.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention,  to determine that the terminal device has initiated a DoS attack in response to the length of the data being greater than or equal to a preset length in the system of Ko to improve industrial applicability.
Allowable Subject Matter
9.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



 The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 15, prior art of record fails to teach or fairly suggest combination of limitations specified in the base claim and “wherein before determining, based on the attribute information of the signaling plane data, that the terminal device has initiated a DoS attack, the method further comprises: obtaining location information of the terminal device; and wherein determining, based on the attribute information of the signaling plane data, that the terminal device has initiated a DoS attack  comprises: determining, based on the location information and the attribute information of the signaling plane data, that the terminal device has initiated a DoS attack.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/           Primary Examiner, Art Unit 2477